THE SUPREME COURT OF TEXAS
                                  P. 0. Box 12248                     F1|Fn .„
                              Supreme
                               Austin, Court
                                        Texas Building
                                               78711               rniiRT of
                                                                   court     appeal-
                                                                          of appeal
                                John T. Adams, Clerk               FFB07 1994
                                  February 2, 1994                 MELANIE KEETOjm
                                                                     CLERK, '."*;j4s_
Mr. Gary W. Sibley
3624 Oak Lawn Avenue, Ste. 100
Dallas, TX 75219

Mr. Robert T. Baskett
Burleson, Pate & Gibson, L.L.P.
2414 N. Akard Street, Ste. 700
Dallas, TX 75201-1748

Mr. Charles M. Bradshaw
P. 0. Box 802049
Dallas, TX    75380-2049



RE: Case No. D-3869

Style: WILLFRED MENTIS, INDIVIDUALLY AND AS NEXT FRIEND OF WILLFRED
       MENTIS, JR. AND WARREN MENTIS, MINOR CHILDREN
    v. MICHAEL JOHN BARNARD
No. 89-3482-G in the 134th District Court, Dallas County
No. 05-91-00780-CV in the Fifth Court of Appeals


Dear Counsel:

      Today, the Supreme Court of Texas delivered the enclosed opinion/s in the
above referenced cause.
     Enclosed is the judgment of the Supreme Court of Texas as said judgment
appears in the Minutes of this Court. This is the judgment that will issue in
mandate form to the lower court if no motion for rehearing is filed or if a filed
motion for rehearing is overruled.

                                Respectfully yours,

                                JOHbM". ADAMS,/CLERK


                                Peggy(Xfrtfyefie1d,
                                Chief Deputy Clerk

cc: Ms. Melanie Keeton, Clerk
    Mr. Bill Long
    Hon.   James A. Baker
    Honorable Anne Ashby Packer
                THE SUPREME COURT OF TEXAS


                                        NO. D-3869



  WILLFRED MENTIS, INDIVIDUALLY AND AS NEXT FRIEND OF WILLFRED
    MENTIS, JR. AND WARREN MENTIS, MINOR CHILDREN, PETITIONER



                    MICHAEL JOHN BARNARD, RESPONDENT


                  ON APPLICATION FOR WRIT OF ERROR TO THE
               COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS




                                        JUDGMENT



      THE SUPREME COURT OF TEXAS, having heard this cause on writ of error to
the Court of Appeals for the Fifth District, and havingconsidered the appellate record and
the argument of counsel, is of the opinion that the judgment of the court of appeals should
be reversed.

      IT IS THEREFORE ORDERED, in accordance with the Court's opinion, that:

                                   1)    The judgment of the court of appeals is reversed;

                                  2)     The cause is remanded to the District Court of
                                         Dallas County, Texas, for further proceedings in
                                         conformity with the opinion of this Court;

                                  3)     Willfred Mentis, Individually and as Next Friend
                                         of Willfred Mentis, Jr. and Warren Mentis, Minor
                                         Children, shall recover from       Michael John
                                         Barnard, who shall pay, the costs in this Court
                                         and in the court of appeals.
      A copy of this judgment and of the Court's opinion is certified to the court of appeals
and to the District Court of Dallas County, Texas, for observance.


                  (Opinion of the Court delivered by Justice Doggett)
                  (Dissenting Opinion by Justice Cornyn joined in part
                                  by Justice Spector)

                                     February 2,1994

                                       **********